Citation Nr: 1103840	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disorder (claimed 
as residual of an injury to the back).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2008, in which 
the RO determined that new and material evidence sufficient to 
reopen the previously-denied claim had not been received.  In May 
2010, the RO determined that new and material evidence had been 
received and the claim was reopened and adjudicated on the 
merits.  

Even though the RO reopened the Veteran's previously-denied 
claim, the Board is required to first consider whether new and 
material evidence had been presented before the merits of claim 
can be considered; and the Board can make an initial 
determination as to whether evidence is new and material.  Thus, 
the Board must initially determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a low back disability prior to addressing the 
claim on the merits-and in light of the Board's favorable action 
on the Veteran's petition to reopen the previously-denied claim 
for service connection for residual of an injury to the back (low 
back disorder)-the Board has characterized the appeal as 
encompassing the two issues listed on the title page.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran and his spouse presented testimony at a hearing held 
at the RO before the undersigned Acting Veterans Law Judge in 
July 2010.  A transcript of the hearing is associated with the 
Veteran's claims file.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO 
determined that new and material evidence had not been received 
to reopen the Veteran's claim for service connection for residual 
of an injury to the back.  

2.  The evidence added to the record since the December 2005 
rating decision includes evidence that is neither cumulative nor 
redundant and, by itself or in connection with the evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a low back 
disorder.   


CONCLUSIONS OF LAW

1.  The December rating decision, determining that new and 
material evidence had not been received to reopen the Veteran's 
claim for service connection for residual of an injury to the 
back, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.201, 20.1103 (2010).

2.  The evidence added to the record since the December 2005 
decision is new and material for the purpose of reopening the 
claim of service connection for a low back disorder.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In view of the Board's 
favorable decision to reopen the claim, further discussion of 
VCAA is not required at this time. 

Legal Criteria

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2010).  Rating actions 
from which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

In a March 1976 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for residuals of an 
injury to the back on the basis that there was no evidence of a 
current residual injury to the back.  The RO noted the in-service 
treatment for back pain and a back injury in service, but pointed 
out that the Veteran's separation examination in March 1966 
showed no abnormalities of the back.  The RO also noted that a VA 
examination in November 1975 showed no abnormalities to the spine 
or any evidence of any residuals of an injury to the back.   

The Veteran was notified of this decision and he perfected an 
appeal.  The evidence considered at the time of the decision was 
the service treatment records and VA examination dated in 
November 1975.   

In a June 1977 decision, the Board denied entitlement to service 
connection for a low back disability on the basis that there was 
no evidence of current residuals of a back injury.  The Veteran 
was notified of the Board decision and this decision became 
final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 
20.1100.  

The evidence of record at the time of the June 1977 Board 
decision consisted of the Veteran's service treatment records, VA 
examination report dated in November 1975, a November 1975 
statement by Dr. A.S., July 1975 records from U.H.C., September 
1975 records from G.C.H., and VA hospital records dated in 
October 1976. 

In a December 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the claim 
for service connection for residual of an injury to the back.  
The RO stated that the evidence submitted was not new and 
material because it did not relate to an unestablished fact and 
did not raise a reasonable possibility of substantiating the 
claim.  The RO indicated that there was no evidence showing any 
relationship between the claimed back disorder and military 
service.  The evidence considered at the time of this decision 
consisted of medical records from Dr. D. E.  The Veteran was 
notified of this decision and he did not perfect an appeal.  
Thus, the December 2005 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In April 
2008, the Veteran petitioned to reopen.  

Initially, the Board points out that service records and service 
treatment records were associated with the claims file in July 
2008.  However, the Board finds that the provisions of 38 C.F.R. 
§ 3.156(c) are not applicable.  

38 C.F.R. § 3.156(c) provides that, at any time after VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim notwithstanding the requirements of 38 
C.F.R. § 3.156(a) (which defines new and material evidence). 
 
In the present case, the service treatment records associated 
with the file in July 2008 had already been associated with the 
claims file and had been considered at the time of the March 1976 
rating decision.  The March 1976 rating decision specifically 
refers to the pertinent service treatment records.  Regarding the 
service records associated with the file in July 2008, the Board 
notes that the Veteran's dates of service were verified by the DD 
Form 214 at the time of the March 1976 rating decision.  Further, 
the newly submitted service records are not relevant to the claim 
to reopen because the records do not address the claimed back 
disorder and or any circumstances of the in-service back injury.  
Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) 
are not applicable.   

Even so, the Board finds the evidence submitted since the 
December 2005 rating decision to be new and material.  

The Veteran submitted medical evidence of a current low back 
disability.  An October 2002 electromyography (EMG) report shows 
findings of longstanding inactive right L5 radiculopathy.  An 
October 2002 magnetic resonance imaging (MRI) of the lumbar spine 
shows an impression of mild disc degeneration and scattered 
degenerative end plate changes at the 1st to 4th lumbar spine 
interspaces and the 11th to 12th thoracic spine interspaces.  An 
October 2002 x-ray examination of the lumbar spine showed mild 
degenerative arthritis of the lumbar facet joints.  Treatment 
records from Dr. J.W., a neurologist, dated in October 2002, note 
that the Veteran had a longstanding history of low back pain with 
occasional radiation including pain in the low back region.  The 
impression was low back pain.  At the hearing before the Board in 
July 2010, the Veteran and his spouse testified that the Veteran 
had low back pain for the past 20 years.  

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  

This evidence is material because it addresses an unestablished 
fact which is whether the Veteran has a current back disability 
that may be due to the injury in service.  This evidence raises a 
reasonable possibility of substantiating the claim because it 
establishes that the Veteran has a current back disability and 
there is competent evidence of a longstanding history of low back 
pain, that is, chronicity of symptomatology.  Thus, this evidence 
is new and material.  

In conclusion, the Board finds that the evidence received since 
the December 2005 rating decision is new and material, and the 
claim of service connection for a low back disability is 
reopened.  




ORDER

As new and material evidence has been received, the appeal to 
reopen a claim of entitlement to service connection for a low 
back disorder is granted.  


REMAND

The VCAA, specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).

There is competent evidence that the Veteran currently has 
longstanding inactive right L5 radiculopathy, mild disc 
degeneration and scattered degenerative end plate changes at the 
1st to 4th lumbar spine interspaces and the 11th to 12th thoracic 
spine interspaces, and mild degenerative arthritis of the lumbar 
facet joints.  See the October 2002 MRI of the lumbar spine, the 
x-ray examination, and the EMG findings.  

The Veteran contends that he incurred the current low back 
disorder due to a back injury during service.  Service treatment 
records show that in May 1964, the Veteran was observed for back 
pain that the Veteran reported having since the day before 
following an injury.  Muscle spasm was noted.  On July 7, 1964, 
the Veteran sought treatment for back pain that he had for 7 
weeks; he stated that an ammo box had fallen on his back.  The 
diagnosis was contusion of the back muscles or strain.  The 
Veteran sought treatment again on July 17, 1964; x-ray 
examination was negative.  He was placed on a temporary profile 
until July 31.  He sought treatment again for low back pain in 
August 1964, September 1964, and February 1965.  The March 1966 
separation examination report noted that the Veteran reported 
that his back still ached especially at times of heavy lifting 
since the injury to the back in 1964.  Examination of the back 
revealed no abnormalities.  

Upon VA examination in November 1975, the Veteran reported having 
pain in the small of his back since 1964.  Examination showed 
full range of motion of the lumbar spine.  A back disability was 
not detected and a diagnosis was not made on examination.  The 
Veteran contends that he has had back pain since the injury in 
service in 1964.  

The Veteran is competent to report observable symptoms, describe 
an injury, and report a continuity of symptoms.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. 
App. 370 (2002).  This is sufficient evidence to warrant an 
examination, since there is competent evidence of current 
disabilities, injuries in service, and a report of symptoms since 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, the Board finds that an examination is needed to determine 
whether the Veteran's current low back disorder had its clinical 
onset in service or is medically related to injury or event in 
service.  

The RO should obtain all records of the Veteran's treatment for 
the current low back disorder from VA dated since September 2009.  
VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Cloud VA Medical Center (VAMC) 
and Minneapolis VA Healthcare System since 
September 10, 2009.  All records and/or 
responses received should be associated 
with the claims file.  

2.  After completion of 1 above, schedule 
the Veteran for a VA examination to 
determine nature and likely etiology of any 
low back disorder found.  The entire claims 
file, to include a complete copy of the 
REMAND must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays, if needed) should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify any 
low back disorder found on examination.  
With respect to each diagnosed disorder, 
the VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disorder (1) was incurred in or 
aggravated by active duty, or is the result 
of any injury suffered or other event or 
incident of active service, or (2) had its 
onset within one year of the Veteran's 
discharge from active duty on March 26, 
1966, if arthritis is diagnosed.  Attention 
is invited to the service treatment records 
showing treatment for back pain.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's contentions and 
statements, medical records and VA 
examinations.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

3.  Following completion of the above, and 
any additional notification and/or 
development deemed warranted, readjudicate 
the claim for service connection, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish a fully responsive 
supplemental statement of the case to the 
Veteran and his representative and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


